Citation Nr: 1112921	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  08-34 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for the service-connected right ankle lateral ligament strain with sinus tarsi syndrome and right ankle instability with neurological symptoms of the right ankle and foot (right ankle/foot disability), currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to January 1990.

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In that decision, the RO increased the disability rating for the service-connected right ankle/foot disability from 20 percent to 30 percent, effective from December 1, 2006.  The Veteran appealed that determination seeking a higher rating.  

The Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO in December 2009.  A transcript of his testimony is associated with the claims file.  

In February 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of his testimony is associated with the claims file.  At the hearing, the Veteran claimed entitlement to service connection for a left foot and ankle condition, secondary to the service-connected right foot/ankle disability.  

The issue of entitlement to service connection for a left foot/ankle condition  has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a rating in excess of 30 percent for his service-connected right ankle/foot disability, claiming that the disability has worsened.  

The Veteran's right foot/ankle disability is rated as 30 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5262, impairment of the tibia and fibula.  Under Diagnostic Code 5262, a 30 percent rating is assigned for marked knee or ankle disability, and a 40 percent rating is assigned where there is nonunion with loose motion requiring brace.  

At the Veteran's personal hearing before the undersigned in February 2011, the Veteran testified that he had nonunion at the ankle and wore a brace.  To support his contention, he submitted a private treatment records from October 2008 indicating that the Veteran had worn a "brace since '91" secondary to nonunion of chip fracture.  It is unclear whether the Veteran currently has nonunion, or whether there was a history of nonunion that healed, particularly given the magnetic resonance imaging (MRI) results from June 2009 which were essentially negative.  However, given the Veteran's testimony that he has chronic swelling in the ankle, and that his ankle buckles on occasion, the Veteran should be afforded a VA examination to determine if the right ankle/foot disability meets the criteria for the next-higher, 40 percent rating pursuant to Diagnostic Code 5262.  

Furthermore, the Veteran's right foot/ankle disability is characterized as including a neurological component, but a review of the record does not indicate that the assignment of separate ratings based on neurological criteria were ever considered.  As such, the VA examiner should determine the full extent of the Veteran's right ankle/foot disability to include the severity of any neurological component.  

Since the claims file is being returned it should be updated to include any recent VA treatment records since June 2009 that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any VA treatment records since June 2009 pertinent to the Veteran's right ankle/foot disability that have not been previously secured.  If none are found, this should be noted in the claims folder.  

2.  If the Veteran identifies any private sources of medical treatment, attempt to obtain those records provided that any necessary releases are obtained.  This should include, but is not limited to, evidence, including medical evidence, supporting his claim that he has nonunion with loose movement requiring brace.  

3.  Schedule the Veteran for a VA foot/ankle examination.  The claims file must be provided to the examiner in conjunction with the examination.  With respect to the service-connected right ankle/foot disability, the examiner should describe in detail all symptoms reasonably attributable to the service-connected right ankle/foot disability, including orthopedic and neurological manifestations, if any, as well as the current severity thereof.  The examiner should specifically note whether the Veteran's right ankle/foot disability is manifested by nonunion with loose movement requiring brace.  The examiner should also specifically note whether there are separate neurological manifestations or other functional limitations that could be separately rated.  If a neurological abnormality is found, the examiner should opine as to whether it is related to the service-connected right ankle condition and, if so, explain which nerve is affected and the severity of the neurological disability (i.e., mild, moderate, etc.).  

The examiner should also indicate the effect the service-connected right ankle/foot disability has, if any, on the Veteran's current level of occupational impairment, noting in particular, the Veteran's hearing testimony that he had to change jobs due to the service-connected right ankle/foot disability.  The conclusions of the examiner should reflect review of the claims folder, and the discussion of pertinent evidence.

4.  Ensure the above development has been conducted in accordance with the instructions above.  If the examination report does not provide the information requested above, return the report as insufficient.  Thereafter, readjudicate the Veteran's claim.  If the benefit on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC), and an appropriate period to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



